Citation Nr: 0933734	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  08-12 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




 INTRODUCTION

The Veteran served on active duty from November 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri that denied the Veteran's 
claim for service connection for bilateral hearing loss.

In March 2008, the Veteran requested a Travel Board hearing, 
but in May 2008, the Veteran withdrew his request.


FINDING OF FACT

The Veteran is not shown by competent medical evidence to 
have bilateral hearing loss that is etiologically related to 
a disease, injury, or event in service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
therein.  See 38 U.S.C.A. §§ 1110, 1112(a), 1113, 1154(b), 
5107 (West 2002); 38 C.F.R. §§  3.102, 3.303, 3.307, 
3.309(a), 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection 
for bilateral hearing loss, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.326(a) (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2009); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183, 186 (2002).  In Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA is required to 
(1) inform a claimant of any information and evidence not of 
record that is necessary to substantiate the claim, (2) which 
the VA will seek to obtain, 
(3) which the claimant is expected to provide, and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The Board notes, 
however, that the requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (revising 38 
C.F.R. § 3.159(b) to eliminate fourth element notice 
requirement of Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this requirement is harmless.

The VCAA letter dated March 2007 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio v. 
Principi, 16 Vet. App. at 187.  The Veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to his claim.  The March 2007 VCAA letter informed 
the Veteran that additional information or evidence was 
needed to support his claim, and the letter asked him to send 
the information or evidence to VA.  See Pelegrini II, 18 Vet. 
App. at 120-121.

In addition, the Board notes that the Veteran was given 
appropriate notice according to Dingess in the March 2007 
VCAA letter.  See Dingess v. Nicholson, 19 Vet. App. 473, 
488-489 (2006).  Because, however, the Board has concluded 
that the preponderance of evidence is against the claim for 
service connection for bilateral hearing loss, any questions 
as to the appropriate disability ratings or effective dates 
to be assigned are rendered moot, and no further notice is 
needed.  See id.

The Board also concludes that VA's duty to assist has been 
satisfied.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2008).  The Veteran's service treatment records, VA 
treatment records, and private treatment records are all in 
the file.  All records identified by the Veteran as relating 
to the claim have been obtained.  The Board finds that the 
record contains sufficient evidence to make a decision on the 
claim.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on a claim.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2008).  The Board notes that 
the Veteran was provided two VA examinations in January 2008 
and March 2008.  The Board finds the VA examination reports 
to be thorough, complete, and sufficient upon which to base a 
decision with respect to the Veteran's claim.  The reports 
reflect that the VA examiners reviewed the entire claims 
file, including all of the service treatment records, 
interviewed the Veteran and elicited a history directly from 
him, personally examined the Veteran, and provided a 
rationale for the opinions expressed in their reports.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or a disease 
contracted in the line of duty in the active military, naval, 
or air service.  38 U.S.C.A. § 1110 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  38 C.F.R. § 3.303(b) (2008).  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  Id.  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be 
(1) medical evidence of the current disability, (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury, and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)).

Service connection for organic diseases of the nervous 
system, such as hearing loss, may additionally be established 
on a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112(a) 
(West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2008).

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purpose of service 
connection.  38 C.F.R. § 3.385 (2008).  "[I]mpaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent."  See id.

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA).  Since November 1, 1967, those standards have been set 
by the International Standards Organization (ISO)-American 
National Standards Institute (ANSI).  In the following 
discussion, in order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards for those 
audiometric results obtained in service and prior to November 
1967.

The Veteran claims that he suffers bilateral hearing loss as 
a result of exposure to loud noise while serving in the 
United States Army as a tank gunner in Vietnam between 
November 1965 and October 1967.

Most recently, a January 2008 VA audiological summary report 
of examination reflects pure tone thresholds were recorded as 
follows:


Hertz (decibels)

500
1000
2000
3000
4000
RIGHT
75
85
80
80
90
LEFT
15
20
25
55
75

The January 2008 VA audiological examination report reflects 
a diagnosis of severe sensorineural hearing loss in the 
Veteran's right ear, and moderate-to-severe high frequency 
sensorineural hearing loss in the left ear.

As the January 2008 VA audiological examination report 
reflects that the auditory thresholds exceed 40 decibels for 
all five frequencies tested for the right ear and for two 
frequencies in the left ear, the criteria for a hearing loss 
disability according to 38 C.F.R. § 3.385 have certainly been 
met.

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2008).

An August 1966 service treatment record reflects that the 
Veteran complained of a left ear ache and hypersensitivity to 
sound in that ear, particularly when firing a rifle.  The 
treatment record reflects an impression of "rule out" 
serous otitis secondary to Eustachian salpingitis.  The 
service treatment record also reflects that the Veteran 
performed a Valsalva maneuver (forced exhalation to clear 
passage ways), that he was prescribed Tendrin Spansule (an 
antihistamine and decongestant) for 15 days, and a follow-up 
audiogram was recommended.  There are no other service 
treatment records reflecting any complaints of or treatment 
for any ear or hearing condition in service.

An October 1967 separation examination report reflects that 
the Veteran's hearing was normal, with pure tone thresholds 
as follows (converting ASA to ISO units):


Hertz (decibels)

500
1000
2000
3000
4000
RIGHT
25
15
15
-
10
LEFT
25
10
25
-
5

Post-service, the record is silent as to any complaints of 
any ear condition for over 31 years.

A February 1999 private treatment record reflects that the 
Veteran was treated at a private facility for complaints of 
decreased hearing sensitivity and tinnitus symptoms in his 
right ear, as well as a one-day episode of dizziness, that 
developed "about a week ago" but had mostly resolved 
itself.  The treatment record reflects that the Veteran 
described the onset of his symptoms as "pretty abrupt," and 
that the Veteran was diagnosed with "probable sudden 
sensorineural hearing loss syndrome."  The treatment record 
reflects that an audiogram was obtained, but no summary of 
the results were included in the treatment record.  
Subsequent private treatment records from the same private 
facility dated October 1999 and November 1999 reflect no 
complaints of any ear condition or hearing loss, and they 
reflect that the Veteran's ears were clear upon examination.  

A May 2001 private treatment record from the same facility as 
above reflects an impression of decreased hearing sensitivity 
in the Veteran's right ear, but again no summary of the 
audiogram obtained was included in the treatment record, and 
subsequent treatment records from the facility that were 
associated with the claims file reflect no further complaints 
of any ear condition or hearing loss.

The VA audiologist opined in her January 2008 audiological 
examination report that the Veteran's bilateral hearing loss 
"is not related to service," reasoning that the Veteran's 
hearing was normal at separation and that he experienced 
sudden sensorineural hearing loss in February 1999 that was 
not the result of service.  The VA audiologist also noted in 
her January 2008 report possible occupational acoustic trauma 
based on the Veteran's report of having worked on an assembly 
line for Caterpillar, although it was further noted that the 
Veteran reported that he wore hearing protection at work.  
The VA audiologist noted that she reviewed the entire claims 
file and all of the Veteran's service treatment records, 
including the August 1966 treatment record discussed above.

A subsequent March 2008 VA ear disease examination report 
reflects that an external and otoscopic examination was 
conducted, and the report reflects a diagnosis of 
asymmetrical sensorineural hearing loss.  The VA ear, nose, 
and throat specialist opined that it was less likely than not 
that the Veteran's asymmetrical sensorineural hearing loss 
was related to the serous otitis experienced in August 1966 
in service.  The examiner reasoned that there was no evidence 
that unilateral sudden sensorineural hearing loss is even 
related to serous otitis or Eustachian salpingitis.  She 
further noted that there is no evidence that sudden 
sensorineural hearing loss is related to noise exposure.  The 
examiner also noted that the Veteran's hearing was normal at 
separation, and that he may have had loud noise exposure 
while working on the assembly line for Caterpillar for 31 
years. 

The Board must assess the credibility and weight to be given 
to the evidence and may favor one medical opinion over the 
other.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  
Factors considered in assessing the probative value of a 
medical opinion include whether the physician reviewed the 
entire claims folder and the thoroughness and detail of the 
opinion.  Prejean v. West, 13 Vet. App. 444, 448 (2000).

The Board finds the January 2008 and March 2008 opinions of 
the VA audiologist and the VA ear, nose, and throat 
specialist, respectively, to be the most persuasive evidence 
of record as to the etiology of the Veteran's bilateral 
hearing loss.  The VA audiologist and the VA ear, nose, and 
throat specialist took into account their own examination and 
interview of the Veteran, a review of the entire claims file, 
including all of the Veteran's service treatment records and 
private treatment records, and the Veteran's reports of noise 
exposure in-service and post-service working for Caterpillar 
in rendering their opinions.  The Board also notes that the 
January 2008 and March 2008 opinions are entirely consistent 
with each other, and that there is no contrary medical 
evidence of record.

The Board has considered the Veteran's lay report that he was 
told when he first went to work for Caterpillar that he 
already had a hearing loss disability.  However, it must be 
noted that the Court has held that a lay person's statement 
about what a physician told him or her, i.e., "hearsay 
medical evidence," cannot constitute medical evidence, as 
"the connection between what a physician said and the 
layman's account of what he purportedly said, filtered as it 
was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence."  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).

The Board acknowledges the Veteran's own lay contention that 
he experienced acoustic trauma in service while working as a 
tank gunner in Vietnam and that his current hearing loss 
disability is related to the acoustic trauma experienced in 
service.  The Board concedes acoustic trauma in service based 
on the Veteran's military occupational specialty (F13), and 
the Board finds the Veteran's statements credible that he 
experienced acoustic trauma from loud artillery fire in 
service.  The Veteran is not competent, however, to render a 
medical opinion as to whether a decline in hearing 
sensitivity was caused by acoustic trauma in service.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Board has considered the provisions of 30 U.S.C.A. 
§ 1154(b), which provide that in the case of any veteran who 
engaged in combat in active service during a period of war, 
lay evidence of service incidence of an injury may be 
acceptable as sufficient proof of service connection of the 
injury if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such, and, to that end, every 
reasonable doubt shall be resolved in favor of the veteran. 

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to establish a medical link 
between a disease, injury, or event in service to a current 
disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 
(1996).

As noted above, exposure to acoustic trauma during service 
has been presumed.  The Board also recognizes that the 
Veteran is competent to offer testimony regarding when his 
hearing sensitivity started to decline.  However, even when a 
veteran is asserting continuity of symptomatology after 
service, there still must ultimately be medical evidence 
relating a current disability to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).  As discussed in 
detail above, two VA examiners considered the Veteran's lay 
reports as to his history, but nevertheless determined that 
it was unlikely that his current hearing loss disability is 
related to his military service, to include acoustic trauma 
therein.  The Board finds these opinions from competent 
health care specialists to be the most probative evidence of 
record as to the etiology of his current hearing loss 
disability.

In summary, in light of the competent VA medical opinions 
finding that it is not likely that the Veteran's bilateral 
hearing loss is related to service, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection, and the benefit-of-the-doubt rule is not 
for application.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


